Citation Nr: 0207471	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  97-27 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the residuals of 
pneumonia.


REPRESENTATION

Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from April 1956 to April 1958.

This appeal arises from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied entitlement to service 
connection for the residuals of pneumonia.  The veteran 
appealed this decision.

The Board of Veterans' Appeals (Board) remanded this case in 
December 1998 and February 2001 for development of the 
evidence.  The case has been returned for appellate 
consideration.


FINDINGS OF FACT

1.  All evidence required for an equitable determination on 
the issue on appeal has been obtained.

2.  The veteran's service medical records can not be located 
and likely were destroyed in a fire.

3.  The veteran's current respiratory disability diagnosed as 
obstructive pulmonary disease was first shown decades after 
service and is not a residual of any in-service episode of 
pneumonia.  


CONCLUSION OF LAW

Residuals of pneumonia were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed his initial claim for entitlement to 
service connection for residuals of pneumonia in February 
1996.  He reported having been treated from 1958 to 1959 at 
an Army hospital in Germany; no post-service medical 
treatment was reported.  The RO issued a letter to the 
veteran in March 1996 informing him that his service medical 
records had been requested from the appropriate agency.  He 
was requested to submit copies of any records in his 
possession.  The veteran responded in late March 1996 by 
submitting a copy of his DD Form 214 and DA Form 1270 and his 
military immunization records.  He indicated that these were 
all the military records in his possession.  In an April 1996 
letter the RO requested the veteran to submit medical 
evidence of post-service treatment for his claimed 
disability.  

By letter of early May 1996, the RO notified the veteran that 
it had been informed that his service medical records may 
have been destroyed by fire.  He was requested to complete NA 
Forms 13075 and 13055, which request detailed information 
about the military units to which he was assigned and the 
place and location of in-service treatment.  The veteran was 
further informed that VA would do all it could to assist in 
obtaining his military medical records, but that it was 
ultimately his responsibility to provide evidence needed to 
perfect his claim. 

In May 1996, the veteran completed and returned the forms to 
VA.  He indicated that from March to April 1958 he had been 
treated for pneumonia at military facilities in Germany.  In 
a separate statement received on the same date, the veteran 
indicated that the only medical treatment he had received 
since his separation was at a VA facility.

The veteran also submitted copies of private treatment 
records dated from October 1990 to May 1996.  These records 
note that the veteran was seen primarily for hypertension.  
In October 1990, he reported a past medical history of 
childhood diseases, high blood pressure, several non-serious 
injuries, kidney stones (1985-86), and habitual use of 
tobacco.  Several entries include a reference to "lungs" 
followed by an indecipherable word.  An entry of mid-February 
1994 notes that the veteran had some allergic symptoms, that 
his throat was red and he had phlegm, and that his lungs had 
rhonchi.  The impressions were  "A.T.B." and "P.T."

VA treatment records received in October 1996 note that the 
veteran had had appointments in the genitourinary clinic over 
the past few years and underwent genitourinary and abdominal 
studies. 

In August 1996 the RO submitted the veteran's NA Forms 13075 
and 13055 and his DD Form 214 to the National Personnel 
Records Center (NPRC).  In November 1996 NPRC provided copies 
of military morning reports dated in March 1958 that note the 
veteran's transfer between different duty assignments.  NPRC 
indicated that a review of the pertinent morning reports 
contained no reference to the veteran having been sick or 
hospitalized.

In September 1997, the veteran submitted a copy of a letter 
dated in March 1972 from the VA Records Processing Center in 
St. Louis, Missouri, informing him that his "records" were 
at that location.  It was noted that enclosed with the letter 
were VA Form 21E-1995 (Request for Change in Program or Place 
of Training) and VA Form 21E-1999 (Enrollment Certification).  
He was requested to ensure that the forms were completed and 
returned.  The letter then states:

Upon receipt of the appropriate form, 
your records will be transferred to the 
Veterans Administration Regional Office 
in your area for a determination of 
entitlement.

The veteran inquired, based on the information in this 
letter, whether or not his service medical records could be 
in the possession of another office of VA.  In another 
written statement of October 1997, the veteran claimed that 
he had "dual claim folders" with VA.  He requested that 
these multiple claim folders be retrieved and combined.

At a videoconference hearing in May 1998, held in lieu of an 
in-person Travel Board hearing, the veteran testified that he 
first developed symptoms of pneumonia in the spring of 1958 
after performing guard duty in wet and cold conditions and 
that he was hospitalized for 10 days at Wiesbaden, Germany 
for pneumonia.  He testified that he was still having 
problems when he was discharged from service and sought 
private medical treatment within one month of his separation 
from the military.  The veteran indicated that once a month 
for the next five to seven years he had seen this physician 
who thought the veteran had asthma.  He had tried to obtain 
his treatment records, but the doctor had died ten or fifteen 
years ago and someone else had taken over the medical 
practice.  The veteran indicated that he could not remember 
the name of the deceased physician, but would obtain the name 
and try again to retrieve the records.  The veteran also 
testified that he had been treated by VA for the past seven 
years for his kidney stones, tumor, and hepatitis.  He also 
claimed that he had asthma.  When asked to identify any 
current disability resulting from his in-service pneumonia, 
he seemed unclear and stated that he had filed his claim for 
service connection because he had been told that if he was 
service connected he would receive better medical treatment 
from VA. 

VA received additional morning reports from the NPRC in 
February 1999.  Morning reports for the veteran's military 
unit dated in March 1958 do not mention any change in duty 
status for the veteran.  Another group of morning reports for 
the 14th Field Hospital was received from the NPRC in April 
1999.  These records indicate that the veteran was taken off 
duty status on January 7, 1958 and reported absent for 
sickness, and that he returned to duty status on January 16, 
1958.

Additional private treatment records were received in April 
1999.  A physical examination report of January 1985, 
prepared by Dr. John Kazen, P.A., and Frank H. Gonzales, 
M.D., indicates that the veteran was being seen for 
complaints of precordial chest oppression and tightness.  He 
also complained of fatigue, lethargy and nausea, and 
exertional dyspnea and fatigue with ambulation.  His reported 
medical history included hypertension, heavy alcohol use, 
liver cirrhosis, urinary obstruction, and kidney disease.  
The veteran claimed he had not smoked in the past six months.  
On examination, the lungs were clear to auscultation, but 
were emphysematous in configuration.  There were no rales, 
rhonchi, or wheezes.  A chest X-ray revealed no pulmonary 
congestion.  There was a horizontal band of increased density 
in the right base that was felt to most likely represent a 
small area of plate-like atelectasis.  The physical 
examination report contains no diagnosis of any pulmonary or 
respiratory disorder.  An outpatient record from Dr. Ronald 
D. Wong notes that the veteran was seen in January 1999 and 
the diagnosis was history of lung disease.  No findings or 
other information was reported. 

VA treatment records dated from September 1993 to December 
1999 note inpatient treatment for cataracts, renal calculus 
disease, adrenal mass, alcohol dependence, mood disorder, 
hypertension, and nephrolithiasis.  There was no reported 
history of a respiratory disease.  No lung abnormalities were 
noted on physical examinations reported in hospital 
summaries.  A number of chest X-rays were obtained.  In 
September 1993, a chest X-ray showed a normal chest with no 
evidence of pneumonic infiltrates.  A December 1994 X-ray 
found no gross abnormality.  One taken a few days later to 
rule out pneumonia revealed subsegmental atelectasis in the 
bases of both lungs.  A chest X-ray taken in January 1995 
showed minimal fibrocalcific changes in the perihilar region.  

A May 1998 VA outpatient records note that the veteran was 
asking about a letter for benefits regarding pneumonia in the 
1950s.  He complained of having had shortness of breath for 
years and chest pain.  It was noted that he would be 
scheduled for pulmonary function tests and a chest X-ray.  A 
June 1998 chest X-ray was reported to be normal.  It was 
noted by the radiologist that this latest study had been 
compared with the chest X-ray of mid-December 1994.  He was 
also given pulmonary function tests in June 1998, but the 
results are not interpreted. 

In response to VA's request for the veteran's inpatient 
records from hospitalization in Germany in January 1958, the 
NPRC reported in April 2001 that such records had been 
destroyed in a fire in 1973.

The veteran was afforded a VA pulmonary examination in August 
2001 to assess any residuals of pneumonia.  He gave a history 
of pneumonia in 1958, with fever, night sweats, coughing and 
wheezing and indicated that he had had such episodes off and 
on since then.  He claimed that he had quit smoking two years 
ago and denied receiving any current treatment for a 
respiratory disorder.  Examination of the veteran's chest 
revealed that it was symmetrical and moderately expandable.  
Lung sounds were clear to auscultation and percussion.  There 
were no added sounds, rhonchi, or crepitations.  Chest X-rays 
showed that the lungs were clear with no signs of acute or 
chronic infiltration or volume loss.  The findings of a PFT 
study were interpreted to be consistent with obstructive 
pulmonary disease that was partially improved with 
bronchodilation.  The examiner stated that the veteran's 
medical records had been reviewed and that it was less likely 
than not that the current obstructive pulmonary disease was 
related to the claimed in-service pneumonia inasmuch as 
pneumonia is an interstitial lung infection and not an 
obstructive airway disease. 


II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5103A (West Supp. 2001), 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).  Additionally, the Board also finds that the RO has 
fully complied with its remand instructions of December 1998 
and February 2001.  See Steal v. West, 11 Vet. App. 268 
(1998).

It is recognized by the Board that the provisions of 
38 U.S.C. § 5103A (duty to assist) did not become effective 
until the fall of 2000; however, these provisions were 
considered by the RO in its last supplemental statement of 
the case (SSOC) issued in September 2001.  Thus, the RO did 
have the opportunity to apply the provisions.  The Board also 
finds that the recent publication of new regulations 
implementing the VCAA does not require further development 
because "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45620, 45629 
(Aug. 29, 2001).  

The RO also has complied with notification requirements of 
38 U.S.C.A. § 5103A(b)(2).  This was specifically addressed 
in the RO's letter to the veteran dated in September 2001.  
This letter informed the veteran of the actions he must take 
and the type of evidence required in order to establish his 
claim for service connection.  He was also informed of the 
actions VA would complete in regard to his claim.  Although 
the letter did not notify him of the evidence received and 
considered by VA, the SOC and SSOCs of record have 
specifically notified the veteran of the evidence that was 
considered regarding his claim for service connection.  In 
numerous letters to the veteran, VA has repeatedly requested 
that he submit pertinent medical evidence of a 
current/chronic disability and its etiological relationship 
to his military service.  Additionally, at his 
videoconference hearing he was notified of the evidence 
needed to support his claim.  Thus, the requirements of 
38 U.S.C.A. § 5103A(b)(2) have been met.

The Board finds that all records pertinent to the claim of 
entitlement to service connection for residuals of pneumonia 
in the possession of the Federal government have either been 
obtained or are no longer available.  Multiple attempts to 
obtain the veteran's service medical records have resulted in 
negative responses with the NPRC indicating that these 
records were destroyed by fire.  See Hayre v. West, 188 F.3d 
1327, 1331-1332 (1999) (The duty to assist requires that 
multiple attempts be made by VA to obtain missing service 
medical records).  The veteran was contacted and requested to 
submit any copies of these records in his possession and in 
March 1996 submitted what records were in his possession.  
Alternative records consisting mostly of military morning 
reports have obtained and have corroborated the veteran's in-
service hospitalization in January 1958.  The veteran has 
identified the VA facilities from which he has obtained 
medical care in recent years and his records have been 
obtained.  The veteran has not alleged that he is currently 
in receipt of Social Security Administration (SSA) disability 
benefits or Workers' Compensation.  

On the basis of a VA letter sent to him in March 1972, the 
veteran has alleged that there are "dual" VA claims folders 
and that his service medical records could be in a folder not 
in the possession of the RO or the Board.  However, the 1972 
letter clearly indicates that it only concerned his 
application for educational benefits under Title 38, Chapter 
31 of the U. S. Code and the "records" associated with such 
a claim.  These records have been associated with the current 
claims file since the early 1970s.  It is clear that the 
records referred to in the 1972 letter do not include service 
medical records, as those records would not have been 
pertinent to a claim for educational benefits.  In addition, 
the NPRC has repeatedly indicated that the service medical 
records were destroyed by fire.  There has been no indication 
by the NPRC that the service medical records had been 
forwarded to any office of VA prior to the fire in 1973.  
According to the presumption of administrative regularity, it 
is presumed that VA personnel carry out their duties as 
required unless there is clear evidence to the contrary.  
Santoro v. West, 13 Vet. App. 516, 519 (2000).  There is no 
clear evidence of record that VA's Records Processing Center 
failed to forward all records in its possession to the RO as 
it had indicated it would in its letter of March 1972.  Thus, 
the Board concludes that there were no service medical 
records in the possession of the Records Processing Center in 
1972 and that there is no evidence of the existence of a 
"dual" claims folder.

Based on the negative responses to multiple attempts, there 
is no reasonable possibility that the service medical records 
currently exist and further attempts to retrieve them would 
be futile.  Thus, further development of this medical 
evidence is not warranted under the provisions of 38 U.S.C.A. 
§§ 5107 or 5103A.

The veteran has provided oral testimony and at his Board 
hearing in June 2001.  In addition, he was afforded a VA 
compensation examination in regard to the current claim for 
service connection in August 2001.  The examiner provided an 
opinion and specifically referenced the veteran's medical 
history and that the claims file had been reviewed.  
Therefore, the examination is adequate for providing evidence 
in regard to the existence and etiology of any current 
pulmonary/respiratory disorder.  See 38 U.S.C.A. § 5103A(d).

At his Board hearing in May 1998 and in a written statement 
of April 1999, the veteran identified his private healthcare 
providers.  In testimony before the Board, he indicated that 
he had received treatment at a "Bexar County" facility.  In 
April 1999, he identified Equitable Life and Health, Inc.; R. 
J. Reynolds; and the Gonzaba Medical Group as these 
healthcare providers and provided VA with signed forms 
authorizing release of these medical records.  He did not 
provide any information or release form regarding a facility 
in "Bexar County."  The Gonzaba Medical Group responded in 
late April 1999 that it could not locate any treatment 
records for the veteran.  The request to R. J. Reynolds was 
returned by the U. S. Postal Service in May 1999 on the 
grounds that the address provided by the veteran was 
incorrect.  There was no response received from Equitable 
Life and Health, Inc.  The veteran was informed that this 
evidence had not been obtained by SSOCs issued in January, 
April, and September 2000.  It appears that all identified 
sources for private treatment records have been exhausted and 
further development would be futile.  The veteran himself 
provided some medical evidence in April 1999.  

At his Board hearing in May 1998 the veteran testified that 
he received private medical treatment soon after separation 
from active service in April 1958.  However, he could not 
identify the physician but said he would try to obtain the 
records.  In April 2000, he submitted some private treatment 
records, but the earliest date on the records is in the mid-
1980s.  Enclosed was a signed VA Form 21-4142 (Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs) that listed the San Antonio Family Medical 
Clinic and Ronald D. Wong, M.D., as private healthcare 
providers.  The veteran commented on this form that Dr. Wong 
had taken over the practice from a Dr. Rosas.  In an attached 
statement, the veteran further commented that with the signed 
release form VA would be able to obtain additional 
information.  Enclosed with the release form was a medical 
record dated in January 1999 apparently prepared by Dr. Wong.  
There is no indication in the file that the RO directly 
contacted the San Antonio Family Medical Clinic or Dr. Wong 
to request the veteran's treatment records.

The Board took notice of the RO's failure to request 
treatment records from Dr. Wong in its remand issued in 
February 2001.  The RO was instructed to contact the veteran 
and request an up-to-date signed release form in order to 
prepare another request for these private treatment records.  
A letter was issued to the veteran's last reported mailing 
address, and to his representative, in February 2001 
requesting that the veteran complete and sign an enclosed 
release form in order to obtain the identified records in the 
possession of Dr. Wong/San Antonio Family Medical Clinic.  
The U. S. Postal Service did not return the letter as 
undeliverable and the veteran subsequently responded to a VA 
request sent to the same mailing address.  However, he failed 
to return a completed release form and was notified of this 
failure and its adverse consequences in the SSOC issued in 
September 2001.  

To the extent that Dr. Wong and/or the San Antonio Family 
Medical Clinic are the caretakers of records of claimed 
private treatment soon after military service, the veteran 
has failed in his responsibility to support his claim before 
VA.  See 38 U.S.C.A. § 5107(a) (West Supp. 2001); see also 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to 
assist [38 U.S.C.A. § 5107(a) (West 1991)] is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.)  Without an up-to-date release form, 
private medical records cannot be obtained by VA and the 
veteran has failed to cooperate in this matter since the 
Board's remand of February 2001.  He has received 
notification of this failure and its consequences.  
Therefore, the Board finds that no further attempts to obtain 
the veteran's cooperation on this matter are indicated. 

Finally, it is noted by the Board that the veteran is 
represented by the Texas Veterans Commission.  The TVC has 
periodically submitted written contentions on the veteran's 
behalf to include written letters in lieu of the submission 
of VA Form 646 (Statement of Accredited Representative).  In 
the cover letter to the latest SSOC issued in September 2001, 
the RO informed the veteran and his representative that they 
had 60 days in which to file a response.  In early October 
2001, the TVC submitted to the RO a VA Form 21-4138 
(Statement in Support of Claim) that had been prepared by the 
veteran.  He indicated that there was no additional evidence 
to be submitted, his case had been made clear, and he desired 
"expedited submission" of his appeal to the Board.  Thus, 
the Board finds that the veteran waived the opportunity for 
his representative to submit further comment.  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  See 
38 U.S.C.A. 5103A(a)(2).  In addition, as the veteran has 
been provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

The veteran has claimed to have experienced residuals of 
pneumonia since his military service and has suggested that 
he currently has asthma as a result of his in-service episode 
of pneumonia.  While the veteran is competent to provide 
evidence on injury and symptoms, he is not competent to 
provide a medical diagnosis or the etiology of a disease.  
See Zang v. Brown, 8 Vet. App. 246, 254 (1995).  In addition, 
the Board cannot base its decisions on its own 
unsubstantiated medical opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Only a qualified medical professional can 
provide evidence on the diagnosis or etiology of any 
respiratory/pulmonary disorder and whether such is the 
residual of claimed in-service pneumonia.   

The Board acknowledges that the veteran's service medical 
records have been destroyed.  However, the available morning 
reports have corroborated his contention that he was 
hospitalized in early 1958.  Assuming that he had pneumonia 
in service as claimed, the evidence must show that he 
currently has some residual disability in order to warrant 
service-connection.  

The veteran has claimed that he received private medical 
treatment for respiratory problems within one year of his 
separation from the military.  However, the physician is now 
deceased and the medical records appear to be unobtainable.  
Dr. Wong, who apparently took over the deceased physician's 
practice, indicated in a record of January 1999 only that the 
veteran has a history of lung disease.  This does not show 
that the veteran has a current respiratory disorder related 
to his military service.  Dr. Wong did not report the basis 
for the diagnosis, the nature of any lung disease and whether 
it is a current disability.  Thus, his medical record is of 
little probative value. 

The veteran's medical records beginning in the mid-1980s 
indicate little evidence of a chronic respiratory disorder.  
In January 1985, a physical examination revealed the 
veteran's lungs to be emphysematous in configuration, 
although no lung disorder was diagnosed, and in early 1994 
the lungs had rhonchi.  Occasional chest X-rays have noted 
evidence of atelectasis in the lungs; however, these findings 
appear to have resolved as they were not noted on subsequent 
X-rays.  The last time atelectasis was shown was in mid-
December 1994.  Chest X-rays of June 1998 and August 2001 
both showed no lung abnormalities.  

Most probative of whether the veteran has any residuals of 
pneumonia is report if the VA pulmonary examination of August 
2001.  The examiner noted that the veteran had a history of 
pneumonia and that the claimed disability was residuals of 
pneumonia.  Based primarily on pulmonary function tests 
afforded the veteran, inasmuch as the physical examination 
was negative, the clinical examiner noted that the diagnosis 
was obstructive pulmonary disease.  The examiner expressed 
the opinion that it was less likely than not related to 
pneumonia inasmuch as pneumonia is a interstitial lung 
infection and not an obstructive airway disease.  This 
opinion is the only medical evidence of record discussing the 
nature and etiology of the veteran's current pulmonary 
disorder and goes against the claim.  Thus, the Board 
concludes that there is no competent evidence of any 
residuals of the claimed pneumonia and that the preponderance 
of the medical evidence is against the claim.  

The only evidence that has linked the veteran's current 
respiratory/pulmonary disorder with his military service is 
his own lay opinion.  As noted above, he is competent to 
provide evidence on observable symptomatology but not on the 
etiology of his obstructive lung disease.  While he has 
claimed to have experienced continuous respiratory problems 
since his separation from the military, he did not seek 
service connection until decades after service and the 
treatment records beginning in the mid-1980's do not note any 
relevant history.  

There is no medical evidence or opinion that has associated 
the current pulmonary disease with the veteran's military 
service or any in-service episode of pneumonia.  Thus, the 
claim must be denied.  In reaching this decision the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the most probative evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  It is 
recognized by the Board that it has a heightened duty to 
explain is reasons and bases for its decision in cases were a 
veteran's service medical records are missing through no 
fault of his own.  See Milostan v. Brown, 4 Vet. App. 250, 
252 (1993).  The Board believes that the above discussion 
meets this heightened duty.




ORDER

Entitlement to service connection for residuals of pneumonia 
is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

